     Case 3:18-cv-00375 Document 112 Filed on 03/29/21 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 29, 2021
                      UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

LAURA HECKMAN,            §
                          §
VS.                       § CIVIL ACTION NO. 3:18-CV-
                          § 00375
TRANSCANADA USA SERVICES, §
INC., ET AL.              §

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                 MEMORANDUM AND RECOMMENDATION

       On September 10, 2019, all non-dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison under 28 U.S.C. §

636(b)(1)(A). Dkt. 65. On March 10, 2021, Judge Edison filed a memorandum and

recommendation (Dkt. 110) recommending that the defendants’ motion to dismiss (Dkt.

87) be denied.

       On March 23, 2021, the defendants filed their objections to the memorandum and

recommendation. See Dkt. 111. In accordance with 28 U.S.C. § 636(b)(1)(C), this court is

required to “make a de novo determination of those portions of the [magistrate judge’s]

report or specified proposed findings or recommendations to which objection [has been]

made.” After conducting this de novo review, the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” Id.; see

also Fed. R. Civ. P. 72(b)(3).

       The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record. The court accepts Judge Edison’s
    Case 3:18-cv-00375 Document 112 Filed on 03/29/21 in TXSD Page 2 of 2




memorandum and recommendation and adopts it as the opinion of the court. It is

therefore ordered that:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 110) is approved
             and adopted in its entirety as the holding of the court; and

      (2)    The defendants’ motion to dismiss (Dkt. 87) is denied.

      Signed on Galveston Island this the 29th of March, 2021.




                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




                                           2
